NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YUSUF KARIM,                                     No.   14-70186

                Petitioner,                      Agency No. A095-630-105

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Yusuf Karim, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen. Najmabadi v. Holder, 597



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Karim’s motion to reopen as

untimely where the motion was filed more than two years after the BIA’s final

order, see 8 C.F.R. § 1003.2(c)(2), and where Karim failed to establish materially

changed country conditions in Indonesia to qualify for the regulatory exception to

the time limitation for filing a motion to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii);

see also Najmabadi, 597 F.3d at 990-91 (evidence must be “qualitatively different”

to warrant reopening).

      We reject Karim’s contentions that the BIA erred in its evaluation of his

evidence or in its analysis of his claims.

      PETITION FOR REVIEW DENIED.




                                             2                                 14-70186